DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations as per claims 26-30 as described in in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Rhee et al. (US 2017/0154461) discloses a three-dimensional (3D) face modeling method: generating a personalized 3D face model using a two-dimensional (2D) input image and a generic 3D face model; obtaining a depth image and a texture image using the personalized 3D face model; determining a patch region of the depth image and a patch region of the texture image; and adjusting a shape of the personalized 3D face model based on a relationship between the patch region of the depth image and the patch region of the texture image.
The closest prior art, Ghosh et al. (US 2016/0140390) discloses following features (see description, paragraphs [0030]-[0060], abstract and figure 6): a method, system and computer-readable storage medium for detecting liveness in facial recognition. The system has a camera that captures a series of frames in a visible light spectrum. A facial detector detects a user's face within the captured frames. A region of interest extractor extracts a respective pair of regions of interest from each captured frame. An eye obstruction detector calculates a respective score corresponding to a percentage of the respective eye which is unobstructed by a respective eyelid. A liveness indicator indicates liveness and a pattern recognizer analyzes the series of respective pairs of scores for an abnormal eyelid movement sequence. An IR sensor captures an IR depth image, the IR depth image may be used to determine whether a face detected within the IR depth image is live.
The closest prior art, Pfursich et al. (US 20160335483) discloses system for facial liveness detection in image biometrics. Paragraph [0028] discloses the spoofing indication controller 140 may also be known as a liveness indication controller when the analysis is shifted from identifying a spoofing attempt to identifying a live body part (e.g., face).  The system 105 
 But, the closest prior arts as a whole do not explicitly disclose detecting at least one facial landmark of the face in the image; determining at least one landmark depth by mapping the at least one facial landmark to the depth image; determining a plurality of scales of depth image pixels based on the at least one landmark depth; determining a smoothness measure based on the scales of the depth image pixels; and determining facial liveness based on the smoothness measure, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/13/2021